DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2020 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-14, 16, 21, 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
 	Claims 1, 11:  “a door forming part of an outer wall of the exhaust stub spaced away from the tip and facing the propeller” does not read on the claimed invention because the specification teaches that the door forms part of the tip 35 of the exhaust stub 30.  See e.g. Fig. 4 which shows the door 70 forms part of the tip 35.  Additionally, the specification teaches:
“The tip 35 of the exhaust stub 30 can further include an inboard portion 36 and outboard portion 37. [from paragraph 0021 of the specification]” 
Note as the door 70 in Fig. 4 is formed along these inboard or outboard portions, it is clear that the door forms part of the tip.  Accordingly, Applicant does not have possession of a door spaced away from the tip, since the door is disclosed and illustrated as being part of the tip 35.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10, 13, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 9-10, 13-14 are indefinite because applicant claims a force of propellant wash and there is nothing in the claims that requires any relationship between the propeller and the exhaust stub, so that a propellant wash would be created.  In other words, since there is no orientation claimed, the propellant wash could be zero [e.g. in the orientation where propeller is downstream of the aircraft engine stub] and given little patentable weight.  Note, the propellant wash is a desired result without any structural relationship claimed to accomplish the result.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 11, 15, 16, 21, 22  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alber (2016/0304196).  Alber et al teach An aircraft engine assembly comprising: an engine having a drive shaft [43 or turbine engine 40 inherently has its own drive shaft, note the power from the turbine engine drives propeller 41 through driveshaft 43 and gearbox 42] with an exhaust port 404; a propeller 41 rotationally coupled [via gearbox 42, 43] to the drive shaft and defining a rotational axis; and an exhaust stub 45 having an inlet 404 fluidly coupled to the exhaust port and an exhaust  and a door 50 forming part of an outer wall of the exhaust stub 450 spaced away from the tip [to an analogous extent as applicant’s] and facing the propeller [note in Fig. 3, the propeller is on top of 45 -- compare with Fig. 1, accordingly the bottom left door 50 faces the propeller; see paragraph 0047];  wherein the exhaust stub defines a centerline [circa 452] and an inboard portion of the outwardly turned tip defines a concave surface and an outboard portion of the outwardly turned tip defines a convex surface [see 50 circa 452 in dashed lines in Fig. 3, for the concave/convex surfaces] when viewed in a plane containing the centerline;  wherein the exhaust stub comprises a first portion 453 fluidly coupled to the exhaust port and forming a first angle relative to the rotational axis;	 wherein the exhaust stub comprises a second portion 450 fluidly coupled to the first portion and forming a second angle relative to the rotational axis, with the second angle being less than the first angle; 	 wherein the exhaust stub comprises a turn portion 45 fluidly coupling the first and second portions, and wherein the outwardly turned tip is provided on the second portion; wherein the outwardly turned tip, when viewed along the rotational axis, lies within a circumferential boundary formed by a full rotation of a tip of the propeller 41 [see Fig. 2, note the entire inlet/outlet assembly is well within the propeller 41];   wherein the door 50 is transitionable between a closed position [solid lines] and an open position [in dashed lines], and wherein, with the door 50 in the open position, the door is spaced away from the tip; wherein the door 50 is transitionable between a closed position [solid lines] and an open 11. An aircraft engine assembly comprising: an engine 40 having a drive shaft [43 or turbine engine 40 inherently has its own drive shaft, note the power from the turbine engine drives propeller 41 through driveshaft 43 and gearbox 42] with an exhaust port; a propeller 41 rotationally coupled to the drive shaft and defining a rotational axis; an exhaust stub 45 having an inlet fluidly coupled to the exhaust port and an exhaust outlet; and a door 50 forming part of an outer wall of the exhaust stub 450 spaced away from the tip [to an analogous extent as applicant’s] and facing the propeller [note in Fig. 3, the propeller on top of 45, compare with Fig. 1, accordingly the bottom left door 50 faces the propeller] and operable between opened/closed conditions [solid vs dashed lines, see paragraph 0047 and note baffles read on the door]; wherein the door forms part 50 of the exhaust outlet.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-6, 8-14, 16, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alber (2016/0304196) in view of WO 2008/113088 and optionally .  
Claims 1-6, 8-14, 16, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/113088 in view of Alber (2016/0304196) and optionally Coplin (3,300,976) and optionally in view of Webster (2014/0145008).  WO ‘088 teaches [see Fig. 1] An aircraft engine assembly comprising: an engine 2 having a drive shaft 11 with an exhaust port [from 8]; a propeller 14 rotationally coupled to the drive shaft and defining a rotational axis; and an exhaust stub 10 having an inlet fluidly coupled to the exhaust port and an exhaust outlet having an outwardly turned tip;       wherein the exhaust stub defines a centerline and an inboard portion of the outwardly turned tip defines a concave surface and an outboard portion of the outwardly turned tip defines a convex surface when viewed in a plane containing the centerline    wherein the exhaust stub comprises a first portion fluidly coupled to the exhaust port and forming a first angle relative to the rotational axis;	 wherein the exhaust stub comprises a second portion fluidly coupled to the first portion and forming a second angle relative to the rotational axis, with the second angle being less than the first angle; 	 wherein the exhaust stub comprises a turn portion fluidly coupling the first and second portions, and wherein the outwardly turned tip is provided on the second portion; wherein the outwardly turned tip of 10, when viewed along the rotational axis, lies within a circumferential boundary formed by a full rotation of a tip of the propeller 14..
Claims 1-6, 8-14, 16, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubreuil (2018/0073429) in view of Nightingale (4,732,324) and optionally in view of Webster (2014/0145008).  Dubreuil teaches An aircraft engine assembly comprising: an engine having a drive shaft 43 with an exhaust port of 21; a propeller 16 rotationally coupled to the drive shaft and defining a rotational axis; and an exhaust stub 15, 31a having an inlet fluidly coupled to the exhaust port [of 21] and an exhaust outlet having an outwardly turned tip 31a;  wherein the exhaust stub 15, 31a defines a centerline and an inboard portion of the 11. An aircraft engine assembly comprising: an engine having a drive shaft 43 with an exhaust port [of 21]; a propeller 16 rotationally coupled to the drive shaft and defining a rotational axis; an exhaust stub 15, 31a having an inlet fluidly coupled to the exhaust port and an exhaust outlet; and Dubreuil does not teach a door forming part of an outer wall of the exhaust stub spaced away from the tip and facing the propeller NOR the door is biased open by a biasing force;	 wherein the biasing force is less than a force of the propeller wash during flight so that the door is closed during flight;	 wherein the biasing force is greater than the force of the propeller wash during idle such that the door is open during idle.  Nightingale teaches An aircraft engine assembly comprising: an engine having a drive shaft [Fig. 1] with an exhaust port 24; a drive shaft and defining a rotational axis [centerline of 16 or 22]; an exhaust stub 34 having an inlet fluidly coupled to the exhaust port 24 and an 
     wherein the exhaust stub comprises a first portion 36 fluidly coupled to the exhaust port and forming a first angle relative to the rotational axis;	 wherein the exhaust stub comprises a second portion fluidly coupled to the first portion and forming a second angle 42 relative to the rotational axis, with the second angle being less than the first angle; 	 wherein the exhaust stub comprises a turn portion fluidly coupling the first and second portions, and wherein the outwardly turned tip 42 is provided on the second portion;   wherein the door 38 is biased open by a biasing force “A” provided by a flow of gas through the exhaust stub [see col. 3, lines 39+];
  wherein the door is transitionable between a closed position [solid lines] and an open position [dashed lines, Fig. 2], and wherein, with the door in the open position, the door is spaced away from the tip 42; wherein the door is transitionable between a closed position [solid lines] and an open position [dashed lines, Fig. 2] about a hinge 40, and wherein the hinge is spaced away from the tip 42.  Nightingale teaches the door serves to vary the area of the exhaust nozzles to optimize the thrust produced by the engine [see col. 4, lines 7-11].  It would have been obvious to one of ordinary skill in the art to employ a door spaced away from the tip, as taught by Nightingale in the system of Dubreuil, in order to vary the area of the exhaust nozzles to optimize the thrust produced by the engine.  Upon combination, the 
 	Furthermore, Webster teaches in the exhaust flow of a turbine engine, to bias a door 256 by a baising force provided by a flow of gas through the exhaust, see Fig. 4 to the open position, see paragraph 0041.     The biasing force is set so the door is closed during flight [see paragraph 0050];	 wherein the biasing force is greater during idle such that the door is open during idle [when the engine is started, and goes through idle when on the ground, noting it is inherent all engines go through idle after startup, the door is biased open, see paragraph 0048-0050].  Webster also teaches the doors 384, 386 of Fig. 7a may be biased to the closed position [see paragraph 0058] and thus teaches the equivalence of biasing the doors to either the open [paragraph 0048-0050] vs the closed position [paragraph 0058].    	As for wherein the biasing force is less than a force of the propeller wash during flight so that the door is closed during flight;	 wherein the biasing force is greater than the force of the propeller wash during idle such that the door is open during idle, Webster already teaches the biasing force requires the that the door is closed during flight and such that the door is open during idle.  Since the propeller is upstream of the exhaust stub in Dubreuil and will provide an aerodynamic force, the force of the propeller wash would also be accounted for in the combination.  It would have been obvious to one of ordinary skill in the art to make to wherein the biasing force is less than a force of the propeller wash during flight so that the door is closed during flight;	 wherein the biasing force is greater than the force of the propeller wash during idle such that the door is open .

Response to Arguments
Applicant's arguments filed 09/21/2020 have been fully considered but they are not persuasive. 
Applicant’s argues Alber discloses an adjustable end section 50 at an end of an inlet or outlet.  In rebuttal, Alber’s door / baffles 50, when opened to the dashed lines clearly face the propeller [the propeller is above 45 in Fig. 3, compare with Fig. 1].
Applicant argues the new limitations added by amendment read on the claimed and cites Fig. 5.  However, as set forth above in Fig. 4, the door 70 forms part of the tip 35.  Furthermore, the specification teaches:
“The tip 35 of the exhaust stub 30 can further include an inboard portion 36 and outboard portion 37. [from paragraph 0021 of the specification]” 
As the door 70 in Fig. 4 is formed along these inboard or outboard portions, it is clear that the door forms part of the tip.  
Furthermore, the applied prior art teach the door forming part of an outer wall of the exhaust stub spaced away from the tip and facing the propeller, to an analogous extent as applicant.
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

February 17, 2021